DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 05/24/2022 cancelling Claims 8 – 13 and 15, amending Claims 1, 17, 19, and 21, and adding new Claims 25 – 27.  Claims 1 - 4, 6, 7, 14, 16 - 19, 21 - 23, and 25 - 27 are examined.  Claims 5, 20, and 24 remain withdrawn.

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16, l. 2 “component parts from the cracker,” is believed to be in error for -- component parts from the cracking device,-- because ‘cracker’ was not recited in Claim 1.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, ll. 2 – 5 recites “cracking device comprising at least two segmented cracker assemblies, wherein thermal energy is input into an ammonia fuel flow at locations between each of the segmented cracker assemblies for decomposing a portion of an ammonia flow into a flow of component parts of the ammonia flow”.  Claim 17, ll. 8 – 13 recites “cracking device configured for decomposing a portion of the flow of ammonia fuel into a flow containing more Hydrogen (H2) and Nitrogen (N2) than ammonia (NH3)… wherein the cracking device comprises at least two segmented cracker assemblies with thermal energy for decomposing the flow of ammonia fuel input at a location between the at least two segmented cracker assemblies”.  Claim 21, ll. 6 – 10 recites “decomposing the ammonia fuel flow with a cracking device into a flow containing more Hydrogen (H2) and Nitrogen (N2) than ammonia (NH3), wherein the cracking device comprises at least two segmented cracker assemblies and further including heating the ammonia fuel flow and component parts of the ammonia fuel flow at an intermediate location between the at least two segmented cracker assemblies” interpreted as ‘a cracking device for decomposing an ammonia fuel flow into a flow containing more Hydrogen (H2) and Nitrogen (N2) than ammonia (NH3), wherein the cracking device comprises at least two segmented cracker assemblies’.  See MPEP 2181(I) where “configured to” was a transition/linking word similar to “means for”.  See MPEP 2181(I)(A) where “device for” was among a list of list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f).  The word “cracking” or “cracker”, i.e., decomposition, describes the function of breaking one or more chemical bonds of a molecule.  Therefore, “cracking” or “cracker” fails to recite sufficient structure to perform the entire recited function.  Webster’s Ninth New Collegiate Dictionary, published in 1990 defines defined assembly as “5. A: The fitting together of manufactured parts into a complete machine, structure, or unit of a machine. B: a collection of parts so assembled”.  Therefore, the phrase “segmented cracker assemblies” fails to recite sufficient structure to perform the entire recited function because a cracker assembly was just an assembled collection of parts.
Claim 1, ll. 6 – 7 recites “thermal transfer device configured to heat the ammonia flow to a temperature above 500 °C (932 °F)”.  Claim 17, ll. 6 – 7 “thermal transfer device configured to heat the flow of the ammonia fuel to a temperature above 500 °C (932 °F)”.  Claim 21, ll. 4 – 5 recites “heating the ammonia fuel flow to a temperature above 500 °C (932 °F) with a thermal transfer device” interpreted as ‘thermal transfer device for heating the ammonia fuel flow to a temperature above 500 °C (932 °F)’.  See MPEP 2181(I) where “configured to” was a transition/linking word similar to “means for”.  See MPEP 2181(I)(A) where “device for” was among a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f).  The phrase “thermal transfer” describes the function of thermal energy naturally flowing from a higher temperature substance to a lower temperature substance.  Therefore, “thermal transfer” fails to recite sufficient structure to perform the entire recited function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, ll. 2 – 5 limitations “cracking device comprising at least two segmented cracker assemblies, wherein thermal energy is input into an ammonia fuel flow at locations between each of the segmented cracker assemblies for decomposing a portion of an ammonia flow into a flow of component parts of the ammonia flow” and ll. 6 – 7 limitations “thermal transfer device configured to heat the ammonia flow to a temperature above 500 °C (932 °F)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Claim 17, ll. 8 – 13 limitations “cracking device configured for decomposing a portion of the flow of ammonia fuel into a flow containing more Hydrogen (H2) and Nitrogen (N2) than ammonia (NH3)… wherein the cracking device comprises at least two segmented cracker assemblies with thermal energy for decomposing the flow of ammonia fuel input at a location between the at least two segmented cracker assemblies” and ll. 6 – 7 limitations “thermal transfer device configured to heat the ammonia flow to a temperature above 500 °C (932 °F)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Claim 21, ll. 6 – 10 limitations “decomposing the ammonia fuel flow with a cracking device into a flow containing more Hydrogen (H2) and Nitrogen (N2) than ammonia (NH3), wherein the cracking device comprises at least two segmented cracker assemblies and further including heating the ammonia fuel flow and component parts of the ammonia fuel flow at an intermediate location between the at least two segmented cracker assemblies” interpreted as ‘a cracking device for decomposing an ammonia fuel flow into a flow containing more Hydrogen (H2) and Nitrogen (N2) than ammonia (NH3), wherein the cracking device comprises at least two segmented cracker assemblies’ and ll. 4 – 5 limitations “heating the ammonia fuel flow to a temperature above 500 °C (932 °F) with a thermal transfer device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Paragraphs [0003] – [0026] merely repeat the limitations of the original Claims 1 – 24 without any additional details.  The remaining paragraphs [0034] – [0053] under the Detailed Description heading similarly fail to clearly link the structure, material, or acts for performing the entire claimed function when said paragraph discloses one of the claimed “device” recited in the first sentence of this paragraph.  Paragraph [0053] is the only paragraph that disclosed “segmented cracker assemblies 94A, 94B and 94C” without any details of exactly what said “segmented cracker assemblies” are and pointed to Fig. 5 which just showed three rectangles labeled ‘CRACKER’.  Original Figs. 1 and 3 – 5 illustrate the invention using rectangular boxes where some are labeled with just reference numbers and other are labeled with both words and reference numbers.  The rectangular boxes in the original figures fail to identify any specific structural features of the claimed “devices” or “at least two segmented cracker assemblies”.  The word “cracking” or “cracker”, i.e., decomposition, describes the function of breaking one or more chemical bonds of a molecule.  Therefore, “cracking” or “cracker” fails to recite sufficient structure to perform the entire recited function and is indefinite.  Webster’s Ninth New Collegiate Dictionary, published in 1990 defines defined assembly as “5. A: The fitting together of manufactured parts into a complete machine, structure, or unit of a machine. B: a collection of parts so assembled”.  Therefore, the phrase “segmented cracker assemblies” fails to recite sufficient structure to perform the entire recited function because a cracker assembly was just an assembled collection of parts and is indefinite.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claims 2 – 4, 6, 14, 16, 25, and 26 depend from Claim 1 and are rejected for the same reasons.  Claims 18, 19, and 27 depend from Claim 17 and are rejected for the same reasons.  Claims 22 and 23 depend from Claim 21 and are rejected for the same reasons.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 6, 7, 14, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Callas (8,220,268) in view of Andersen et al. (WO2017/160154A1) in view of Abashar, M.E.E., “Ultra-clean hydrogen production by ammonia decomposition”, Journal of King Saud University – Engineering Sciences, Vol. 30, 2018, hereinafter “Abashar”.
Regarding Claim 1, Callas teaches, in the sole figure, the invention as claimed, including a gas turbine engine (Abstract) comprising: a cracking device (50) [As discussed above, this limitation invokes 112(f) interpretation and is interpreted as just a catalytic cracker.] a portion of an ammonia flow into a flow of component parts of the ammonia flow (Col. 1, ll. 20 – 25 and Col. 4, ll. 35 – 45, Claims 4, 11, and 16 - The designed and intended function of catalytic cracker (50) was to crack/decompose ammonia into hydrogen gas and nitrogen gas: 2 NH3 [Wingdings font/0xE0] N2 + 3 H2); a thermal transfer device (46 - Col. 4, ll. 35 – 45) [As discussed above, this limitation invokes 112(f) interpretation and is interpreted as just a heat exchanger.] configured to heat the ammonia flow to a temperature [Heating the ammonia flow was the designed and intended function of the heat exchanger.]; a combustor (26 – Col. 3, ll. 25 - 35) configured to receive and combust the flow of component parts of the ammonia flow to generate a high energy gas flow [112(f) interpretation not invoked because the “combustor” was sufficient structure to perform the designed and intended function of receiving and combusting the flow of component parts of the ammonia flow to generate a high energy gas flow]; a compressor section (12 – Col. 3, ll. 3 - 20) configured to supply compressed air to the combustor [112(f) interpretation not invoked because the “compressor section” was sufficient structure to perform the designed and intended function of supplying compressed air to the combustor]; and a turbine section (16 – Col. 3, ll. 30 - 55) in flow communication with the high energy gas flow (28) produced by the combustor (26) and mechanically coupled (20) to drive the compressor section (12).
Callas is silent on said thermal transfer device, i.e., heat exchanger, (46) being configured to heat the ammonia flow to a temperature above 500 °C (932 °F).  Andersen teaches, in Abstract and Figs. 1 and 2, a similar gas turbine (11) system with a thermal transfer device, i.e., heat exchanger, (9 – Pg. 6, first full paragraph and Pg. 15, third paragraph) configured to heat a flow of ammonia to a temperature above 500 °C (932 °F), in this case 300 °C to 700 °C, to facilitate decomposing/cracking the ammonia into nitrogen gas and hydrogen gas: 2 NH3 [Wingdings font/0xE0] N2 + 3 H2, Pg. 1, first paragraph under ‘Background’ heading.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Callas with said thermal transfer device/heat exchanger heating the ammonia flow to a temperature above 500 °C (932 °F) because all the claimed elements, i.e., the gas turbine engine system, the thermal transfer device/heat exchanger heating ammonia to a temperature above 500 °C (932 °F), and the cracking device/catalytic cracker decomposing/cracking the ammonia into nitrogen gas and hydrogen gas: 2 NH3 [Wingdings font/0xE0] N2 + 3 H2, were known in the art, and one skilled in the art could have substituted the 500 °C to 700 °C heated ammonia temperature of Andersen for the unknown heated ammonia temperature of Callas, with no change in their respective functions, to yield predictable results, i.e., the thermal transfer device/heat exchanger would have heated the ammonia (NH3) to the appropriate temperature for decomposition into nitrogen gas (N2) and hydrogen gas (H2): 2 NH3 [Wingdings font/0xE0] N2 + 3 H2.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Callas, i.v., Andersen, teach gas turbine engine having a cracking device, i.e., base device, upon which the claimed invention can be seen as an improvement.  Callas, i.v., Andersen, as discussed above, is silent on said cracking device comprising at least two segmented cracker assemblies [As discussed above, the limitation “segmented cracker assemblies” invokes 112(f) interpretation and is interpreted as just a catalytic cracker.], wherein thermal energy is input into an ammonia fuel flow at locations between each of the segmented cracker assemblies for decomposing a portion of an ammonia flow into a flow of component parts of the ammonia flow.  Abashar teaches, in Abstract, Fig. 1(b), Fig. 5(a), and Pg. 8, second column to Pg. 10, a similar cracking device comprising a multi-stage fixed bed membrane reactor (MSFBMR) having at least two segmented cracker assemblies (three large reactors/crackers shown in Fig. 1(b) and a smaller fourth reactor/cracker, Pg. 8, second column), wherein thermal energy is input [inter-stage heating - Pg. 8, second column, circled labeled ‘HE1’ and ‘HE2’ in Fig. 1(b)] into an ammonia fuel flow (feed line Tf) at locations between each of the segmented cracker assemblies for decomposing a portion of an ammonia flow into a flow of component parts of the ammonia flow.
Thus, improving a particular device (gas turbine engine having a cracking device), based upon the teachings of such improvement in Abashar, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the gas turbine engine having a cracking device of Callas, i.v., Andersen, and the results would have been predictable and readily recognized, that modifying the cracking device taught by Callas, i.v., Andersen, to have at least two segmented cracker assemblies wherein thermal energy is input into an ammonia fuel flow at locations between each of the segmented cracker assemblies, would have facilitated increasing ammonia conversion into hydrogen gaseous fuel and nitrogen component parts of the ammonia flow.  Abashar teaches, in Pg. 8, second column and Fig. 5(a), that three large reactor beds/cracker assemblies and a small final reactor bed/cracker assembly achieved 100% ammonia conversion with inter-stage heating between reactor beds/cracker assemblies to compensate for the decrease in temperature that resulted from the ammonia flowing through and being decomposed in each respective reactor beds/cracker assemblies.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Re Claim 2, Callas, i.v., Andersen and Abashar, teaches the invention as claimed and as discussed above; except, further comprising a pump configured to increase a pressure of the ammonia flow to a pressure above 5 atm (74 psi) at the cracking device.  Andersen further teaches, on Pg. 6, first and second full paragraphs, pumping the ammonia flow to a pressure above 5 atm (74 psi) at the cracking device, e.g., 5 to 50 barg (bar gauge where ‘1 bar’ was approximately equal to ‘1 atm’), to match the gas turbine fuel pressure, i.e., fuel pressure required for the fuel (in this case the hydrogen gas resulting from the ammonia decomposition) to naturally flow into the combustor of the gas turbine.
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Callas, i.v., Andersen and Abashar, with the pump configured to increase a pressure of the ammonia flow to a pressure above 5 atm (74 psi) at the cracking device of Andersen, because all the claimed elements, i.e., the gas turbine engine system, the cracking device/catalytic cracker decomposing/cracking the ammonia into nitrogen gas and hydrogen gas, and a pump that pumped the ammonia flow to a pressure above 5 atm (74 psi) at the cracking device//catalytic cracker, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., low pressure ammonia from a storage tank would have flowed to the pump inlet where said pump would pump said ammonia to a higher pressure so that the pressure at the cracking device/catalytic cracker was sufficiently high, such as 5 to 50 atm, to match the fuel pressure required for the fuel (hydrogen gas) to be naturally injected into the gas turbine combustor. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 3, Callas, i.v., Andersen and Abashar, teaches the invention as claimed and as discussed above, including wherein the ammonia flow is communicated to the cracking device at a pressure between 5 atm (74 psi) and 300 atm (4410 psi).  As discussed in the Claim 2 rejection above, Andersen taught, on Pg. 6, first and second full paragraphs, pumping the ammonia flow to a pressure between 5 atm (74 psi) and 50 atm, e.g., 5 to 50 barg (bar gauge where ‘1 bar’ was approximately equal to ‘1 atm’), to match the gas turbine fuel pressure, i.e., fuel pressure required for the fuel (in this case the hydrogen gas resulting from the ammonia decomposition) to naturally flow into the combustor of the gas turbine.  It has been held that “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05(I).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Callas, i.v., Andersen and Abashar, rendered the claimed pressure range obvious because Andersen teaches on Pg. 6, second full paragraph, that the pumped ammonia flow pressure depended upon the type and size of the gas turbine, e.g., large gas turbine engines having very high compressed air pressure in the combustor would have required the fuel pressure to be higher than the very high compressed air pressure while small gas turbine engines having lower compressed air pressures in their combustors would have required the fuel pressure to be higher than the lower compressed air pressures.
Re Claim 4, Callas, i.v., Andersen and Abashar, teaches the invention as claimed and as discussed above, including wherein the ammonia flow is heated to a temperature at a temperature between 500 °C (935 °F) and 700 °C (1292 °F).  As discussed in the Claim 1 rejection above, Andersen taught, in Pg. 6, first full paragraph, heating the ammonia flow to a temperature between 500 °C (935 °F) and 700 °C (1292 °F), in this case 300 °C to 700 °C.
Re Claim 6, Callas, i.v., Andersen and Abashar, teaches the invention as claimed and as discussed above, including wherein the flow of component parts comprises Hydrogen (H2) and Nitrogen (N2).  As discussed in the Claim 1 rejection above, the designed and intended function of catalytic cracker (50) was to crack/decompose ammonia into hydrogen gas and nitrogen gas: 2 NH3 [Wingdings font/0xE0] N2 + 3 H2.
Re Claim 7, Callas, i.v., Andersen and Abashar, teaches the invention as claimed and as discussed above, and Callas further teaches, in the sole figure and Col. 4, ll. 35 - 55, wherein the thermal transfer device (46 – heat exchanger) comprises an exhaust heat exchanger (46) providing thermal communication between the ammonia flow (48, 52) and exhaust heat (32) from the turbine section (16).
Re Claim 14, Callas, i.v., Andersen and Abashar, teaches the invention as claimed and as discussed above, and Callas further teaches, in the sole figure, wherein the thermal transfer device (46 – heat exchanger) heats the ammonia flow (48, 52) prior to entering the cracking device (50).
Re Claim 25, Callas, i.v., Andersen and Abashar, teaches the invention as claimed and as discussed above, and Callas further teaches wherein thermal energy (heat exchanger 46) is transferred into the ammonia flow (48) before entering the first of the at least two segmented cracker assemblies (shown in sole figure of Callas).  As discussed in the Claim 1 rejection above, the combination of Callas, i.v., Andersen and Abashar, taught thermal energy is transferred into the ammonia flow and the flow of components parts at an intermediate location between the at least two segmented cracker assemblies.  Abashar taught, in Fig. 1(b) and Fig. 5(a), wherein thermal energy was transferred into the ammonia flow (Tf) before entering the first of the at least two segmented cracker assemblies [Bed1 – As shown in Fig. 5(a) the ammonia flow entered the segmented cracker assembly at a temperature around 900 °C.  As the ammonia flowed through and was decomposed by the segmented cracker assembly the temperature decreased to around 250 °C] and into the ammonia flow (Tf) and the flow of components parts at an intermediate location [inter-stage heating - Pg. 8, second column, circled labeled ‘HE1’ and ‘HE2’ in Fig. 1(b)] between the at least two segmented cracker assemblies.
Re Claim 26, Callas, i.v., Andersen and Abashar, teaches the invention as claimed and as discussed above, including wherein the thermal transfer device comprises a plurality of thermal transfer devices [inter-stage heat exchangers - Pg. 8, second column, circled labeled ‘HE1’ and ‘HE2’ in Fig. 1(b)] configured to transfer thermal energy into the ammonia flow (Tf) and the flow of component parts of the ammonia flow at intermediate locations between the at least two segmented cracker assemblies, as shown in Fig. 1(b) and 5(a).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Callas (8,220,268) in view of Andersen et al. (WO2017/160154A1) in view of Abashar, M.E.E., “Ultra-clean hydrogen production by ammonia decomposition”, Journal of King Saud University – Engineering Sciences, Vol. 30, 2018, hereinafter “Abashar” as applied to Claim 1 above, and further in view of Roberge (2020/0088102A1).
Re Claim 16, Callas, i.v., Andersen and Abashar, teaches the invention as claimed and as discussed above; except, further comprising a turboexpander receiving the ammonia flow and the flow of component parts from the cracker, wherein the ammonia flow and the flow of component parts are expanded through the turboexpander to drive a mechanical output.  Andersen further teaches, in Fig. 2, a turboexpander (13) receiving the ammonia flow and the flow of component parts from the cracker (10), wherein the ammonia flow and the flow of component parts are expanded through the turboexpander (13 – the designed and intended function of a ‘turbo-expander’, i.e., turbine, was to generate rotational mechanic power by expanding a high pressure and high temperature gas down to a lower pressure and lower temperature).  Andersen teaches, on Pg. 7, second to last paragraph, “In order to make the process of the invention as efficient as possible, energy can be recovered at various stages of the process.  For example, a portion of the fluegas exiting the ammonia-cracking device can be expanded in an expander to recover energy therefrom”.  Roberge teaches, in Figs. 1 – 3, a similar gas turbine engine (10, 100) having a cryogenic liquid fuel (from fuel tank 46) that was vaporized in one or more heat exchangers (36, 136, 152, 154) into a gaseous fuel that was then expanded through turbo-expander (38) to drive a mechanical output (44 - shaft), in this case fuel pump (40) and/or generator (42), Para. [0011] and [0015].
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Callas, i.v., Andersen and Abashar, with a turboexpander receiving the ammonia flow and the flow of component parts from the cracker, wherein the ammonia flow and the flow of component parts are expanded through the turboexpander to drive a mechanical output of Andersen and Roberge, because all the claimed elements, i.e., the gas turbine engine system having a thermal transfer device/heat exchanger that used waste heat from the gas turbine engine exhaust to heat the liquid fuel into gaseous fuel, the cracking device/catalytic cracker decomposing/cracking the heated ammonia fuel into nitrogen gas and hydrogen gas, and a turbo-expander (expansion turbine) that output mechanical energy to drive a pump and/or generator by expanding the heated gaseous fuel to a lower pressure and lower temperature, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., installing the turbo-expander in the fuel line between the cracking device/catalytic cracker and the combustor would have facilitated increasing the efficiency of the system by recovering energy from the flow of ammonia and component parts, e.g., Hydrogen gas (H2) and Nitrogen gas (N2), from the cracking device to power other mechanical device like a fuel pump and/or an electric generator. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).


Claim 17 – 19, 21 – 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (WO2017/160154A1) in view of Abashar, M.E.E., “Ultra-clean hydrogen production by ammonia decomposition”, Journal of King Saud University – Engineering Sciences, Vol. 30, 2018, hereinafter “Abashar”.
Regarding Claim 17, Andersen teaches, in Abstract and Figs. 1 and 2, the invention as claimed including a fuel system for a gas turbine engine (6 and 11), the fuel system comprising: a fuel storage tank for storing an ammonia fuel [Pg. 7, last sentence teaches an ammonia storage tank to store the ammonia fuel.]; a pump configured to increase a pressure of a flow of the ammonia fuel to a pressure above 5 atm (74 psi) [Pg. 6, first and second full paragraphs, pumping the flow of ammonia fuel to a pressure above 5 atm (74 psi) at the cracking device, e.g., 5 to 50 barg (bar gauge where ‘1 bar’ was approximately equal to ‘1 atm’), to match the gas turbine fuel pressure, i.e., fuel pressure required for the fuel (in this case the hydrogen gas resulting from the ammonia decomposition) to naturally flow into the combustor of the gas turbine]; a thermal transfer device configured to heat the flow of the ammonia fuel to a temperature above 500 °C (932 °F) [As discussed above, the limitation ‘thermal transfer device’ invokes 112(f) interpretation and is interpreted as a heat exchanger (1 or 9) and/or ammonia cracking device (2 or 10).  Pg. 3, step (i) “vaporising and pre-heating liquid ammonia to produce pre-heated ammonia gas”.  Pg. 6, first full paragraph, teaches heating the ammonia flow to a temperature between 500 °C (935 °F) and 700 °C (1292 °F), in this case 300 °C to 700 °C.]; and a cracking device [As discussed above, the limitation ‘cracking device’ invokes 112(f) interpretation and is interpreted as just a catalytic cracker.] (2 and 10) configured for decomposing a portion of the flow of ammonia fuel into a flow containing more Hydrogen (H2) and Nitrogen (N2) than ammonia (NH3) and communicating the flow containing more Hydrogen (H2) and Nitrogen (N2) than ammonia (NH3) [Pg. 3, steps (ii) introducing said pre-heated ammonia gas into an ammonia-cracking device, wherein said device is suitable for converting ammonia gas into a mixture of hydrogen and nitrogen; (iii) converting said pre-heated ammonia gas into a mixture of hydrogen and nitrogen in said device.  Pg. 1, first paragraph under ‘Background’ heading disclosed the chemical equation of decomposing/cracking the ammonia into nitrogen gas and hydrogen gas: 2 NH3 [Wingdings font/0xE0] N2 + 3 H2,] to a combustor [The gas turbine combustor was illustrated in Figs. 1 and 2 as the square box between the pair of trapezoids that represented the compressor section and turbine section of the gas turbine engine. Pg. 3, step (vi) “combusting said cooled hydrogen and nitrogen mixture in said gas turbine to generate said power”].  
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Andersen, with the fuel storage tank (ammonia fuel storage tank) and pump taught by Andersen, because all the claimed elements, i.e., the gas turbine engine system having an ammonia fuel storage tank to store ammonia fuel and a pump that pumped ammonia fuel from said ammonia fuel storage tank to a higher pressure (such as 5 to 50 atm) to match or exceed the pressure required for the fuel to flow into the combustor of the gas turbine engine, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the ammonia fuel storage tank would have stored liquid ammonia fuel so said ammonia fuel was available when demanded by the gas turbine engine and the pump would have performed its designed and intended function of pumping said ammonia fuel from said ammonia fuel storage tank to a higher pressure (such as 5 to 50 atm) to match or exceed the pressure required for the fuel to flow into the combustor of the gas turbine engine. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Andersen teaches a fuel system for a gas turbine engine having a cracking device, i.e., base device, upon which the claimed invention can be seen as an improvement.  Andersen as discussed above is silent on wherein the cracking device comprises at least two segmented cracker assemblies [As discussed above, the limitation “segmented cracker assemblies” invokes 112(f) interpretation and is interpreted as just a catalytic cracker.] with thermal energy for decomposing the flow of ammonia fuel input at a location between the at least two segmented cracker assemblies.  Abashar teaches, in Abstract, Fig. 1(b), Fig. 5(a), and Pg. 8, second column to Pg. 10, a similar cracking device comprising a multi-stage fixed bed membrane reactor (MSFBMR) having at least two segmented cracker assemblies (three large reactors/crackers shown in Fig. 1(b) and a smaller fourth reactor/cracker, Pg. 8, second column), with thermal energy for decomposing the flow of ammonia fuel input [inter-stage heating - Pg. 8, second column, circled labeled ‘HE1’ and ‘HE2’ in Fig. 1(b)] at a location between the at least two segmented cracker assemblies.
Thus, improving a particular device (fuel system for a gas turbine engine having a cracking device), based upon the teachings of such improvement in Abashar, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the fuel system for a gas turbine engine having a cracking device of Andersen and the results would have been predictable and readily recognized, that modifying the cracking device taught by Andersen to have at least two segmented cracker assemblies with thermal energy for decomposing the flow of ammonia fuel input at a location between the at least two segmented cracker assemblies, would have facilitated increasing ammonia conversion into hydrogen gaseous fuel and nitrogen component parts of the ammonia flow.  Abashar teaches, in Pg. 8, second column and Fig. 5(a), that three large reactor beds/cracker assemblies and a small final reactor bed/cracker assembly achieved 100% ammonia conversion with inter-stage heating between reactor beds/cracker assemblies to compensate for the decrease in temperature that resulted from the ammonia flowing through and being decomposed in each respective reactor beds/cracker assemblies.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Re Claim 18, Andersen, i.v., Andersen and Abashar, teaches the invention as claimed and as discussed above, including wherein the pump increases a pressure of the ammonia flow communicated to the cracking device to between 5 atm (74 psi) and 300 atm (4410 psi).  As discussed above, Andersen disclosed, on Pg. 6, first and second full paragraphs, pumping the ammonia flow to a pressure between 5 atm (74 psi) and 50 atm, e.g., 5 to 50 barg (bar gauge where ‘1 bar’ was approximately equal to ‘1 atm’), to match the gas turbine fuel pressure, i.e., fuel pressure required for the fuel (in this case the hydrogen gas resulting from the ammonia decomposition) to naturally flow into the combustor of the gas turbine.  It has been held that “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05(I).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Andersen, i.v., Andersen and Abashar, rendered the claimed pressure range obvious because Andersen teaches on Pg. 6, second full paragraph, that the pumped ammonia flow pressure depended upon the type and size of the gas turbine, e.g., large gas turbine engines having very high compressed air pressure in the combustor would have required the fuel pressure to be higher than the very high compressed air pressure while small gas turbine engines having lower compressed air pressures in their combustors would have required the fuel pressure to be higher than the lower compressed air pressures.
Re Claim 19, Andersen, i.v., Andersen and Abashar, teaches the invention as claimed and as discussed above, including wherein the thermal transfer device heats the flow of ammonia fuel to a temperature between 500 °C (935 °F) and 700 °C (1292 °F).  As discussed above, Andersen taught, on Pg. 6, first full paragraph and Pg. 15, third paragraph, heating the ammonia to a temperature between 500 °C (935 °F) and 700 °C (1292 °F), in this case 300 °C to 700 °C, to facilitate decomposing/cracking the ammonia into nitrogen gas and hydrogen gas: 2 NH3 [Wingdings font/0xE0] N2 + 3 H2.
Re Claim 27, Andersen, i.v., Andersen and Abashar, teaches the invention as claimed and as discussed above; except, wherein the thermal transfer device is configured to transfer thermal energy into the ammonia flow before entering the first of the at least two segmented cracker assemblies and into the ammonia flow and the flow of components parts at an intermediate location between the at least two segmented cracker assemblies.  As discussed in the Claim 17 rejection above, the combination of Andersen, i.v., Andersen and Abashar, taught the thermal transfer device is configured to transfer thermal energy thermal energy into the ammonia flow and the flow of components parts at an intermediate location between the at least two segmented cracker assemblies.  Abashar taught, in Fig. 1(b) and Fig. 5(a), wherein thermal energy was transferred into the ammonia flow (Tf) before entering the first of the at least two segmented cracker assemblies [Bed1 – As shown in Fig. 5(a) the ammonia flow entered the segmented cracker assembly at a temperature around 900 °C.  As the ammonia flowed through and was decomposed by the segmented cracker assembly Bed1 the temperature decreased to around 250 °C.  Inter-stage heat exchanger located between Bed1 and Bed2 heated the ammonia flow and the flow of components parts back up to around 900 °C before said ammonia flow and the flow of components parts flowed into segmented cracker assembly Bed2] and into the ammonia flow (Tf) and the flow of components parts at an intermediate location [inter-stage heating - Pg. 8, second column, circled labeled ‘HE1’ and ‘HE2’ in Fig. 1(b)] between the at least two segmented cracker assemblies (Bed1, Bed2, Bed3, and Bed4).
Thus, improving a particular device (fuel system for a gas turbine engine having a cracking device), based upon the teachings of such improvement in Abashar would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the fuel system for a gas turbine engine having a cracking device of Andersen, i.v., Andersen and Abashar, and the results would have been predictable and readily recognized, that modifying the cracking device taught by Andersen, i.v., Andersen and Abashar, to have the thermal transfer device is configured to transfer thermal energy into the ammonia flow before entering the first of the at least two segmented cracker assemblies and into the ammonia flow and the flow of components parts at an intermediate location between the at least two segmented cracker assemblies, would have facilitated increasing ammonia conversion into hydrogen gaseous fuel and nitrogen component parts of the ammonia flow.  Abashar teaches, in Pg. 8, second column and Fig. 5(a), that three large reactor beds/cracker assemblies and a small final reactor bed/cracker assembly achieved 100% ammonia conversion with inter-stage heating between reactor beds/cracker assemblies to compensate for the decrease in temperature that resulted from the ammonia flowing through and being decomposed in each respective reactor beds/cracker assemblies.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).

Regarding Claim 21, Andersen teaches, in Abstract and Figs. 1 and 2, the invention as claimed including a method of operating an energy extraction system, comprising: raising a pressure of an ammonia fuel flow to a pressure above 5 atm (74 psi) [Pg. 6, first and second full paragraphs, pumping the ammonia flow to a pressure above 5 atm (74 psi) at the cracking device, e.g., 5 to 50 barg (bar gauge where ‘1 bar’ was approximately equal to ‘1 atm’), to match the gas turbine fuel pressure, i.e., fuel pressure required for the fuel (in this case the hydrogen gas resulting from the ammonia decomposition) to naturally flow into the combustor of the gas turbine]; heating the ammonia fuel flow to a temperature above 500 °C (932 °F) with a thermal transfer device [As discussed above, the limitation ‘thermal transfer device’ invokes 112(f) interpretation and is interpreted as a heat exchanger and/or ammonia cracking device.  Pg. 3, step (i) “vaporising and pre-heating liquid ammonia to produce pre-heated ammonia gas”.  Pg. 6, first full paragraph, disclosed heating the ammonia flow to a temperature between 500 °C (935 °F) and 700 °C (1292 °F), in this case 300 °C to 700 °C.]; decomposing the ammonia fuel flow with a cracking device [As discussed above, this limitation invokes 112(f) interpretation and is interpreted as just a catalytic cracker.] into a fuel flow containing more Hydrogen (H2) and Nitrogen (N2) than ammonia (NH3) [Pg. 3, steps (ii) introducing said pre-heated ammonia gas into an ammonia-cracking device, wherein said device is suitable for converting ammonia gas into a mixture of hydrogen and nitrogen; (iii) converting said pre-heated ammonia gas into a mixture of hydrogen and nitrogen in said device.  Pg. 1, first paragraph under ‘Background’ heading disclosed the chemical equation of decomposing/cracking the ammonia into nitrogen gas and hydrogen gas: 2 NH3 [Wingdings font/0xE0] N2 + 3 H2,]; and communicating the fuel flow containing more H2 and N2 to a combustor [112(f) interpretation not invoked because the “combustor” was sufficient structure to perform the designed and intended function of receiving and combusting the flow of component parts of the ammonia flow to generate a high energy gas flow.  The gas turbine combustor was illustrated in Figs. 1 and 2 as the square box between the pair of trapezoids that represented the compressor section and turbine section of the gas turbine engine. Pg. 3, step (vi) “combusting said cooled hydrogen and nitrogen mixture in said gas turbine to generate said power”] configured to generate a high energy gas flow (combustion gases that drove the turbine section of the gas turbine engine).
Andersen teaches a method of operating an energy extraction system, i.e., base method, upon which the claimed invention can be seen as an improvement.  Andersen as discussed above is silent on wherein the cracking device comprises at least two segmented cracker assemblies [As discussed above, the limitation “segmented cracker assemblies” invokes 112(f) interpretation and is interpreted as just a catalytic cracker.]  and further including heating the ammonia fuel flow and component parts of the ammonia fuel flow at an intermediate location between the at least two segmented cracker assemblies.  Abashar teaches, in Abstract, Fig. 1(b), Fig. 5(a), and Pg. 8, second column to Pg. 10, a similar cracking device comprising a multi-stage fixed bed membrane reactor (MSFBMR) having at least two segmented cracker assemblies (three large reactors/crackers shown in Fig. 1(b) and a smaller fourth reactor/cracker, Pg. 8, second column), with heating the ammonia fuel flow (Tf) and component parts of the ammonia fuel flow at an intermediate location [inter-stage heating - Pg. 8, second column, circled labeled ‘HE1’ and ‘HE2’ in Fig. 1(b)] between the at least two segmented cracker assemblies.
Thus, improving a particular method (method of operating an energy extraction system), based upon the teachings of such improvement in Abashar, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the method of operating an energy extraction system of Andersen and the results would have been predictable and readily recognized, that modifying the method of operating an energy extraction system taught by Andersen to have the cracking device comprise at least two segmented cracker assemblies and further including heating the ammonia fuel flow and component parts of the ammonia fuel flow at an intermediate location between the at least two segmented cracker assemblies, would have facilitated increasing ammonia conversion into hydrogen gaseous fuel and nitrogen component parts of the ammonia flow.  Abashar teaches, in Pg. 8, second column and Fig. 5(a), that three large reactor beds/cracker assemblies and a small final reactor bed/cracker assembly achieved 100% ammonia conversion with inter-stage heating between reactor beds/cracker assemblies to compensate for the decrease in temperature that resulted from the ammonia flowing through and being decomposed in each respective reactor beds/cracker assemblies.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Re Claim 22, Andersen, i.v., Abashar, teaches the invention as claimed and as discussed above, including wherein the pressure is raised to between 5 atm (74 psi) and 300 atm (4410 psi).  As discussed above, Andersen teaches, on Pg. 6, first and second full paragraphs, pumping the ammonia flow to a pressure between 5 atm (74 psi) and 50 atm, e.g., 5 to 50 barg (bar gauge where ‘1 bar’ was approximately equal to ‘1 atm’), to match the gas turbine fuel pressure, i.e., fuel pressure required for the fuel (in this case the hydrogen gas resulting from the ammonia decomposition) to naturally flow into the combustor of the gas turbine.  See MPEP 2131.03(I) A SPECIFIC EXAMPLE IN THE PRIOR ART WHICH IS WITHIN A CLAIMED RANGE ANTICIPATES THE RANGE.
Re Claim 23, Andersen, i.v., Abashar, teaches the invention as claimed and as discussed above, including wherein the thermal transfer device heats the ammonia to a temperature between 500 °C (935 °F) and 700 °C (1292 °F).  As discussed above, Andersen teaches on Pg. 6, first full paragraph and Pg. 15, third paragraph heating the ammonia to a temperature between 500 °C (935 °F) and 700 °C (1292 °F), in this case 300 °C to 700 °C, to facilitate decomposing/cracking the ammonia into nitrogen gas and hydrogen gas: 2 NH3 [Wingdings font/0xE0] N2 + 3 H2.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered.  To the extent possible they have been addressed in the rejections above at the appropriate locations, and furthermore they were found not persuasive for the following reasons.

On Pg. 6 under heading §112 Rejection, Applicant argued “Applicant respectfully traverses this rejection because the recited structures would be understood by one skilled in the art from Applicant's specification. Applicant's specification describes the features of a cracking device in at least paragraphs 43-47 and Figure 2.”  This argument is not persuasive because the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.  Applicant has failed to cite any factual evidence in the record to support Applicant’s argument alleging that one skilled in the art would understand the entire structure(s) of the "cracking device" and "thermal transfer device" that invoked 112(f) interpretation merely from Applicant's specification.  As discussed in the §112 Rejection, Paragraphs [0003] – [0026] merely repeat the limitations of the original Claims 1 – 24 without any additional details.  The remaining paragraphs [0034] – [0053] under the Detailed Description heading similarly fail to clearly link the structure, material, or acts for performing the entire claimed function when said paragraph discloses one of the claimed “device” recited in the first sentence of this paragraph.  Original Figs. 1 and 3 – 5 illustrate the invention using rectangular boxes where some are labeled with just reference numbers and other are labeled with both words and reference numbers.  
Furthermore, the standard for a 112(b) rejection based on a 112(f) interpretation of a claim limitation is not the knowledge of one of ordinary skill in the art.  The qui pro quo of 112(f) requires that the written description explicitly disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  As discussed in the 112(b) rejection, the written description failed to explicitly disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Additionally, Pg. 7 and Pgs. 9 – 10 of the 02/24/2022 Office Action clearly spelled out the actions that Applicant should take to overcome the 112(f) interpretation and the 112(b) rejection.  However, Applicant failed to follow any of the clearly spelled out actions on said pages.  Therefore, the 112(f) interpretation and the resulting 112(b) rejections are maintained for the recited limitations "cracking device" and "thermal transfer device".

Applicant’s remaining arguments on Pgs. 7 – 9 arguing the amended claim limitations and the new claims are addressed in the rejections above at the appropriate locations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741